Name: Council Regulation (EEC) No 698/93 of 23 March 1993 amending Regulation (EEC) No 1360/78 on producer groups and associations thereof
 Type: Regulation
 Subject Matter: agricultural structures and production;  economic conditions;  EU finance;  cultivation of agricultural land
 Date Published: nan

 27. 3 . 93 Official Journal of the European Communities No L 74/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 698/93 of 23 March 1993 amending Regulation (EEC) No 1360/78 on producer groups and associations thereof * THE COUNCIL OF THE EUROPEAN COMMUNITIES, No 2052/88 f), more attractive rates, in order to improve in the future, the efficiency of Regulation (EEC) No 1360/78 ; Whereas Regulation (EEC) No 1760/87 (8) introduced a number of provisions concerning the obligation on members to market the whole of their production and whereas the monitoring powers conferred on producer groups as regards harvesting and the availability of products should the strengthened ; Whereas this is a common measure within the meaning of Article 2 ( 1 ) of Regulation (EEC) No 4256/88 f) and consequently its duration need not be limited ; Whereas, to assess the implementation of this Regulation, particularly in view of its recent extension to certain parts of the Community, a report should be submitted to the Council by 1 January 1997, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Par ­ liament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Regulation (EEC) No 1360/78 (4) introduced a common measure to encourage, in certain regions of the Community where the supply of agricultural products reflects very severe structural deficiencies, the grouping of producers to concentrate the supply of agricultural products and adapt production to market requirements ; Whereas, since the adoption of this common measure, the arrangements have been extended to other regions and sectors with similar needs ; whereas it was extended, by Regulation (EEC) No 3875/88 (*), to the whole of Ireland and to certain products in France ; whereas producers in those regions should continue to have the opportunity to benefit from Community aid ; Whereas, under the reform of the structural funds, Commission Regulation (EEC) No 223/90 (6) introduced, for producer groups in regions eligible under Objective 1 as defined in Article 1 of Council Regulation (EEC) HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1360/78 is hereby amended as follows : 1 . The following indent shall be added to Article 6 (1 ) (b): '  rules on production information, with particular regard to harvesting and availability' ; 2 . Article 1 0 (3) (b) shall be replaced by the following : '(b) may not, however, exceed a total of ECU 120 000.' (') OJ No C 312, 3. 12. 1991 , p. 18 . 0 OJ No C 125, 18 . 5. 1992, p. 280. (3) OJ No C 79, 30. 3 . 1992, p. 19 . (4) OJ No L 166, 23 . 6 . 1978, p. 1 , as last amended by Regulation (EEC) No 3763/91 (OJ No L 356, 24. 12. 1991 , p. 1 ). 0 OJ No L 346, 15. 12. 1988 , p. 16. (6) OJ No L 22, 27. 1 . 1990, p. 62. Regulation as last amended by Regulation (EEC) No 3588/92 (OJ No L 364, 12. 12. 1992, p. 27). 0 OJ No L 185, 15. 7. 1988, p. 9 . (8) OJ No L 167, 26. 6. 1987, p. 1 . Regulation as amended by Regulation (EEC) No 1094/88 (OJ No L 106, 27. 4. 1988, p. 28). (9) OJ No L 374, 31 . 12. 1988 , p. 25. No L 74/2 27. 3. 93Official Journal of the European Communities 3 . Article 13 shall be replaced by the following : 'Article 13 Before 1 January 1997 the Commission shall submit to the Council, on the basis of information supplied by the Member States, a report on the results of the implementation of this common measure.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply as from 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 March 1993. For the Council The President S. AUKEN